12/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0605



                             No. DA 20-0605

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

CLAY BRADY RIPPLE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 3, 2023, within which to prepare, file,

and serve Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   December 16 2022